By the Court,

Savage, Ch. J.
This application is made under the provisions of the Revised Statues, (vol. 2 p. 620.) By the third section of the title relating to this subject, an order to file security for costs may be made by the court in which the action is pending, or by any judge thereof jn vacation. When the application is to the court, it should be on notice to the plaintiff, which, not having been given in this case, the order will not be granted by the court; but application may be made to either of the judges at chambers, who will grant an order that the plaintiff file security for costs within twenty days after service of the order, to shew cause on the first day of the next term; and in the mean time all proceedings on the part of the plaintiff be stayed. This is the practice which we have concluded io adopt in cases of this kind.